         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

SHONDOLYN BLEVINS,

            Petitioner,

v.                                    Case No.     4:17cv443-MW/GRJ

WARDEN, FCI TALLAHASSEE,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 28, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 29. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Respondent’s motion to dismiss the petition for failure to exhaust, ECF No. 16, is

GRANTED and, alternatively, the petition for writ of habeas corpus, ECF No. 1, is

DENIED.” The Clerk shall close the file.

      SO ORDERED on November 5, 2018.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
